      Case 1:19-cv-01578-VEC-DCF Document 135 Filed 08/28/20 Page 1 of 5




August 28, 2020
Via ECF

Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 17A
New York, New York 10007

RE: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Freeman:

        We represent Plaintiff Navidea Biopharmaceuticals, Inc. (“Navidea”) and Third-Party
Defendant Macrophage Therapeutics, Inc. (“Macrophage”) in the above-referenced matter.
Pursuant to the So-Ordered Stipulation dated August 14, 2020, we submit this letter jointly with
Defendant/Third-Party Plaintiff Dr. Michael M. Goldberg (“Dr. Goldberg”) to inform the Court as
to the status of discovery in this matter.

        As Your Honor is aware, per the So-Ordered Stipulation, the parties were meant to, inter
alia (1) comply with several discovery requests and (2) meet and confer regarding (a) objections
to either party’s discovery responses, (b) deposition dates, and (c) a remote-deposition protocol.
Regarding the discovery requests, on August 24 and 27, 2020, in response to Dr. Goldberg’s
discovery requests agreed to in the So-Ordered Stipulation, Navidea and Macrophage produced an
additional 116 documents equating to 970 pages. Regarding Navidea and Macrophage’s discovery
requests agreed to in the So-Ordered Stipulation, as directed by the Court, Dr. Goldberg has
informed Navidea and Macrophage that no additional responsive documents exist. The parties
have had some communications with one another and have substantially complied with the various
deadlines agreed to in the So-Ordered Stipulation. As such, the parties have complied with the
So-Ordered Stipulation to the following extent:

        1.     On August 14, 2020, by agreement of the parties to extend the deadline set forth in
               Paragraph 1 of the So-Ordered Stipulation, Dr. Goldberg informed Navidea and
               Macrophage that he believes no documents exist: (a) evidencing any sale of his
               intellectual property to an entity controlled by his children or (b) related to any
               licensing arrangement between Macrophage and any such entity as referenced in
     Case 1:19-cv-01578-VEC-DCF Document 135 Filed 08/28/20 Page 2 of 5




Honorable Debra Freeman
August 28, 2020
Page 2

            the draft November 21, 2018 Board of Director Meeting Minutes for Macrophage
            (the “Nov. 21, 2018 Minutes”). Furthermore, Dr. Goldberg stated that he does not
            have possession of the “detailed report on VC backed and early start-up companies”
            referenced in the Nov. 21, 2018 Minutes.

       2.   On August 17, 2020, in compliance with Paragraph 2 of the So-Ordered Stipulation,
            Dr. Goldberg informed Navidea and Macrophage as to what he believes is a
            document that would comprise Navidea’s “business plan.”

       3.   On August 24, 2020, by agreement of the parties to extend the deadline set forth in
            Paragraph 3 of the So-Ordered Stipulation, Navidea and Macrophage produced to
            Dr. Goldberg documents and communications located within Karen Canterbury’s
            e-mails concerning the Proprietary Information Agreement executed by Dr.
            Goldberg.

       4.   On August 17, 2020, in compliance with Paragraph 4 of the So-Ordered Stipulation,
            Navidea and Macrophage informed Dr. Goldberg that, other than attorney work-
            product and privileged documents, documents and communications relating to
            drafts and/or negotiations of the August Agreement were not withheld.

       5.   On August 24 and 27, 2020, by agreement of the parties to extend the deadline set
            forth in Paragraph 5 of the So-Ordered Stipulation, Navidea and Macrophage
            produced to Dr. Goldberg, to the extent they had not already been produced,
            communications with the NYSE regarding the potential delisting of Navidea by
            NYSE American, for the period of June 1, 2018, through December 31, 2018.

       6.   On August 24, 2020, by agreement of the parties to extend the deadline set forth in
            Paragraph 6 of the So-Ordered Stipulation, Navidea and Macrophage produced to
            Dr. Goldberg: (i) the settlement agreement which Navidea represents modified the
            interest rate applicable to the debt owed to Platinum Partners by Navidea; (ii)
            accounting notes or memoranda discussing the rationale for applying that interest
            rate to Dr. Goldberg’s claimed portion of the Platinum Note; and (iii) documents
            sufficient to show Navidea’s accounting for Dr. Goldberg’s claimed portion of the
            debt in the books and records of Navidea.

       7.   On August 24, 2020, by agreement of the parties to extend the deadline set forth in
            Paragraph 7 of the So-Ordered Stipulation, Navidea and Macrophage produced to
            Dr. Goldberg, to the extent they had not already been produced, documents and
            communications relating to and leading up to Navidea’s decision to terminate the
            Sublicense Agreement.
      Case 1:19-cv-01578-VEC-DCF Document 135 Filed 08/28/20 Page 3 of 5




Honorable Debra Freeman
August 28, 2020
Page 3

        8.     On August 24, 2020, by agreement of the parties to extend the deadline set forth in
               Paragraph 8 of the So-Ordered Stipulation, Navidea and Macrophage provided Dr.
               Goldberg with the requested information related to: (a) patent applications; (b) new
               research agreements; and (c) new joint venture agreements.

        9.     On August 24, 2020, by agreement of the parties to extend the deadline set forth in
               Paragraph 9 of the So-Ordered Stipulation, Navidea and Macrophage provided Dr.
               Goldberg with the requested information related to the termination of any research
               work being performed for Macrophage at (i) the New York Medical College by
               Align Bioscience, (ii) the University of Pennsylvania, and (iii) the University of
               Connecticut.

        10.    On August 24, 2020, by agreement of the parties to extend the deadline set forth in
               Paragraph 10 of the So-Ordered Stipulation, Navidea and Macrophage produced to
               Dr. Goldberg, to the extent they are relevant, any remaining minutes for the board
               of director meetings.

        11.    On August 24, 2020, in compliance with Paragraph 11 of the So-Ordered
               Stipulation, Navidea and Macrophage informed Dr. Goldberg that no additional
               documents would be produced in response to his specific request as there was no
               plan “to remove Dr. Goldberg from Navidea and/or Macrophage, terminate the
               Sublicense Agreement and for Navidea to commence work in therapeutics.”

        12.    On August 17, 2020, in compliance with Paragraph 12 of the So-Ordered
               Stipulation, Navidea and Macrophage identified to Dr. Goldberg a document they
               believe to be a “business plan.”

        Moreover, on August 6, 2020, the parties conducted a teleconference before Your Honor,
during which Your Honor instructed Dr. Goldberg’s counsel, by end-of-day on August 6, 2020, to
release the requested text-messages detailed in the two excel files sent to Dr. Goldberg on January
31, 2020. By agreement of the parties, Dr. Goldberg will produce those text-messages by August
31, 2020.

       With respect to any objections Dr. Goldberg may have to Navidea and Macrophage’s
discovery responses, Navidea and Macrophage completed its production yesterday, August 27,
2020. To the extent Dr. Goldberg has concerns regarding Navidea and Macrophage’s
supplemental production, the parties will meet and confer by Monday, August 31, 2020. To the
extent that Navidea and Macrophage have concerns regarding Dr. Goldberg’s representations
regarding no additional responsive documents, the parties will meet and confer by Monday, August
31, 2020.
      Case 1:19-cv-01578-VEC-DCF Document 135 Filed 08/28/20 Page 4 of 5




Honorable Debra Freeman
August 28, 2020
Page 4

        The parties tentatively have agreed that all depositions will be conducted remotely. With
respect to the remote-deposition protocol, counsel for Navidea and Macrophage have drafted a
protocol and submitted it to Dr. Goldberg’s counsel for review. If the parties are unable to agree
to a specific protocol, they will contact the Court as soon as practicable.

       With respect to deposition dates, the parties have agreed to the following depositions dates
(some of which were contained in the So-Ordered Stipulation):

           i.   William Mower shall appear for a deposition on September 3, 2020;
          ii.   Jed Latkin shall appear for a deposition on September 8, 2020;
        iii.    Joel Kaufman shall appear for a deposition on September 9, 2020;
         iv.    Dr. Claudine Bruck shall appear for a deposition on September 11, 2020;
          v.    Michael Rice shall appear for a deposition on September 14, 2020;
         vi.    Dr. Goldberg shall appear for a deposition on September 16, 2020;
        vii.    Dr. Mark Greene shall appear for a deposition on September 17, 2020;

As permitted by the So-Ordered Stipulation, the parties reserve their right to agree to changes to
the deposition schedule provided that the depositions of the parties and non-party fact witnesses
occur no later than September 17, 2020.

        With respect to Alec Goldberg, although Navidea and Macrophage had properly served
Mr. Goldberg, they had received no response from him. Consequently, counsel for Navidea and
Macrophage endeavored to communicate with Mr. Goldberg through other means and successfully
connected with him through LinkedIn. Mr. Goldberg has refused to confirm that he will appear
for a deposition. As such, Navidea and Macrophage intend to file an application to hold Mr.
Goldberg in contempt and respectfully seeks the Court’s guidance on how to specifically present
that issue in light of the fact that Mr. Goldberg has not appeared and has not further responded to
counsel for Navidea and Macrophage.

       With respect to Dr. Nai Fong Wang, counsel for Navidea and Macrophage has reached out
to Dr. Wang and informed him of the discovery deadline and requested that he appear for a
deposition. Dr. Wang has asked that Navidea and Macrophage contact him in September. At this
time, we do not have reason to believe Dr. Wang will not appear for a deposition

       As provided in the So-Ordered Stipulation, the parties will update the Court in 14 days.
     Case 1:19-cv-01578-VEC-DCF Document 135 Filed 08/28/20 Page 5 of 5




Honorable Debra Freeman
August 28, 2020
Page 5

Respectfully submitted,

/s/ Barry M. Kazan

Barry M. Kazan

cc: Alain Baudry, Esq. (via ECF)
    Karim Sabbidine, Esq. (via ECF)
    Gregory Zimmer, Esq. (via ECF)
